
	
		II
		Calendar No. 980
		110th CONGRESS
		2d Session
		S. 2255
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Inhofe, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Omit the part struck through
		
		A BILL
		To amend the National Trails System Act to provide for
		  studies of the Chisholm Trail and Great Western Trail to determine whether to
		  add the trails to the National Trails System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chisholm Trail and Great Western Trail
			 Studies Act.
		2.Studies of the
			 Chisholm Trail and great western trail for Potential Addition to the National
			 Trails SystemSection 5(c) of
			 the National Trails System Act (16 U.S.C. 1244(c)) is amended by
			 adding at the end the following:
			
				(44)Chisholm
				Trail
					(A)In
				generalThe Chisholm Trail
				(also known as the Abilene Trail), from the vicinity of San
				Antonio, Texas, segments from the vicinity of Cuero, Texas, to Ft. Worth,
				Texas, Duncan, Oklahoma, alternate segments used through Oklahoma, to Enid,
				Oklahoma, Caldwell, Kansas, Wichita, Kansas, Abilene, Kansas, and commonly used
				segments running to alternative Kansas destinations.
					(B)RequirementIn
				conducting the study required under this paragraph, the Secretary of the
				Interior shall identify the point at which the trail originated south of San
				Antonio, Texas.
					(45)Great Western
				Trail
					(A)In
				generalThe Great Western
				Trail (also known as the Dodge City Trail), from the vicinity of
				San Antonio, Texas, north-by-northwest through the vicinities of Kerrville and
				Menard, Texas, north-by-northeast through the vicinities of Coleman and Albany,
				Texas, north through the vicinity of Vernon, Texas, to Doan's Crossing, Texas,
				northward through or near the vicinities of Altus, Lone Wolf, Canute, Vici, and
				May, Oklahoma, north through Kansas to Dodge City, and north through Nebraska
				to Ogallala.
					(B)RequirementIn
				conducting the study required under this paragraph, the Secretary of the
				Interior shall identify the point at which the trail originated south of San
				Antonio,
				Texas.
					.
		3.Acquisition of
			 landNo land or interest in
			 land outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the Chisholm Trail or Great Western
			 Trail without the consent of the owner of the land or interest.
		
	
		September 16, 2008
		Reported with an amendment
	
